CALOGERO, J.
concurs in the denial. The transcript of the hearing on the motion to suppress identification and its presentation to relator is not required for as much as review in this Court of the trial transcript in his pending appeal reveals that no evidence was introduced at trial concerning identification of defendant other than the victim’s identifying defendant in court at trial, and, concerning that identification there was no contemporaneous objection as required by La.C.Cr.P. art. 841.